_uniform issue list internal_revenue_service department of the treasury washington dc person to contact tel elephone number refer reply to bate’ ra t1 _ - mar xxxxx xxxxx won atin xxxx legend church a xxxx hospital b xxxxx plan x xxxxkx ladies and gentlemen this is in response to a letter dated xxxxxx supplemented by additional correspondence dated xxxx and xxxx requested a ruling on your behalf under sec_414 internal_revenue_code in which your authorized representative of the in support of your ruling requests you have submitted the following statements and information hospital b is a not-for-profit corporation organized in the main purposes of hospital b are to provide by church a under the laws the commonwealth of puerto rico the commonwealth medical facilities to persons in need of such services and to spread the gospel of the lord and savior jesus christ as understood by church a in hospital b has been operated by church a state that hospital b will continue to be operated under the auspices of church a throughout its existence since its incorporation you state that you further it is xxxxxrak page of hospital b’s by-laws provide that church a delegates its to hospital b’s board_of responsibility for running hospital b the board_of trustees is responsible for hospital b’s trustees policies regarding among others maintenance of quality patient care provision for institutional management and planning employees’ continuing education and cooperation with community agencies and institutions for the improvement of health care in continued compliance with the teachings the community at large and tenets of church a is guaranteed by the fact that of the members of the board_of trustees also are officers of church a commonwealth or of church a’s various geographic subdivisions within the by letter dated date service has determined that hospital b described in sec_501 federal_income_tax under sec_501 the internal revenue is an organization of the code and exempt from plan x is a defined benefit pension_plan sponsored and administered by church a for the benefit of employees of hospital b residing in the commonwealth hospital b adopted plan x on july b’s board_of trustees by execution of a deed_of_trust by hospital plan x has not been submitted for plan qualification with the internal_revenue_service however plan x received favorable qualification from the treasury_department of the commonwealth the general administration of plan x and responsibility for the principal purposes and functions of the retirement carrying out the plan’s provisions is placed with a retirement committee committee are to perform any and all acts necessary in connection with the administration of plan x committee are appointed by hospital b’s board_of trustees and may be removed by the board at any time members of the retirement based on the facts and representations described above your authorized representative requests a ruling that plan x adopted by hospital b sec_414 a church_plan within the meaning of of the code as is to qualify under sec_401 of the code an employees' plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet xxxxxxxx page of the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 e b see sec_410 b and h - sec_414 of the code generally defines a church_plan a plan established and maintained for its employees or their as beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 a of the code provides that a plan will be it a church_plan if is maintained by an organization treated as whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of a church or a in pertinent part sec_414 b of the code provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_1022 of the employee_retirement_income_security_act_of_1974 erisa provides that effective for years beginning after december code stock_bonus_plan all of the participants of which are residents of any trust forming part of a pension profit-sharing or for purposes of sec_501 of the oi xxxxrxxk page of the commonwealth of puerto rico shall be treated as an organization described in sec_401 of such code if such trust a plan and commonwealth of puerto rico forms part of a pension profit-sharing or stock bonus b is exempt from income_tax under the laws of the - in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 b employees of any organization maintaining a plan are considered to be church employees if the organization under sec_501 of the code with a church_or_convention_or_association_of_churches and provides for administration or funding or both organization described in sec_414 a is exempt from tax is controlled by or associated of the plan by an of the code in this case hospital b is a not-for-profit corporation is a defined benefit retirement_plan qualified under organized in under the laws of the commonwealth of puerto rico plan x the rules of the commonwealth’s treasury_department rules of sec_1022 of erisa such a plan is treated as trust exempt from taxes under puerto rican law domestic_trust under the the trust forming part of a tax-exempt domestic united_states it covers exclusively puerto rican residents and is if any tax-exempt if is part of a plan qualified under sec_401 of the code is established and maintained by a church_or_convention_or_association_of_churches or by an organization associated with a church or convention of churches and is established and maintained for the exclusive benefit of individuals who are or are deemed to be church employees then the church convention association or organization maintaining that plan and trust may seek a ruling that the plan is a church_plan under the rules of sec_414 accordingly because plan x qualified_plan under sec_401 of the code by virtue of sec_1022 of erisa hospital b may seek a ruling that plan x a church_plan under sec_414 is entitled to treatment as of the code of the code is a page of xxxxxxxx church a established hospital b to provide medical facilities for persons in need and to spread the gospel of the lord and savior jesus christ as understood by church a hospital b has been determined by the united_states internal_revenue_service to be an organization that is described in sec_5 c of the code and exempt from tax under sec_501 a you stated that since hospital b’s incorporation in under the auspices of church a auspices throughout its existence it has been in operation and will continue under church a’s hospital b’s by-laws delegate responsibility for running hospital b to its board_of trustees the board_of trustees is responsible for hospital b’s policies regarding among others maintenance of quality patient care provision for institutional management and planning employees’ continuing education and cooperation with community agencies and institutions for the improvement of health care in the community at large addition hospital b’s by-laws ensure the appointment of individuals who share a commitment to the teachings and tenets of church a officers of church a or of the various geographic subdivisions of church a within the commonwealth the board_of directors reports directly to church a of the members of the board_of trustees are in thus for the reasons cited above hospital b is affiliated and shares common dedications to the teachings with church a tenets and core values of church a through its health care ministry share common religious bonds and convictions therefore associated with church a within the meaning of sec_414 d is concluded that church a and hospital b of the code and for purposes of church pian rules hospital b is therefore it further employees of hospital b are employees of an organization which is exempt from tax under sec_501 and associated with a church_or_convention_or_association_of_churches therefore under the rules of sec_414 e b the employees of hospital b are considered to be employees of church a for purposes of the church_plan rules sec_414 e c church a is considered the employer of hospital b’s employees conversely under the rules of axxxxxxx page of having established that the employees of hospital b are deemed to be church employees it still must be established that plan x is maintained by an organization the principal purpose or function of which is the administration or fundifig of a plan for the exclusive benefit of individuals who are or are considered to be church employees pursuant to sec_414 a of the code plan x is established and maintained for the benefit of pursuant to the provisions of plan x to perform any and all acts necessary in connection hospital b’s employees retirement committee controls plan administration and is vested with all the powers necessary to enable it to carry out its duties the exclusive purpose or function of the retirement committee is with the administration of plan x committee are appointed by the board_of trustees of hospital b and may be removed at any time by the board_of trustees therefore that plan x is maintained by an organization associated with church a the principal purpose or function of which is the administration or funding of plan x pursuant to the requirements of sec_414 e a members of the retirement we conclude of the code the meaning of sec_414 accordingly we rule that plan x of the code is a church_plan within the this ruling reaches no conclusions either directly or indirectly on whether plan x as described herein satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 determinations office is within the jurisdiction of the employee_plans this ruling assumes that plan xx participation is limited to church a employees who are residents of the commonwealth of puerto rico this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited by others as precedent xrxxxxxk page of a copy of the letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely spree un seicos john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of this letter deleted copy of this letter notice of intention to disclose notice copy of cover letter to authorized representative
